DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Examiner acknowledges the reply filed 10/08/2021. Claims 1-4, 6 and8 were amended. No claims were newly added. No claims are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boston Scientific Ltd. (WO 2016/033351 A2, hereinafter “Boston Scientific Ltd”).

Regarding claim 1, Boston Scientific Ltd discloses a dual-action pump, comprising:
a cylinder 202 (Fig. 4A) comprising a first end 406 (Fig. 4A) and a second end 408 (Fig. 4A) opposite the first end, the first end includes a first inlet-outlet port 208/212 (see Fig. 4A, showing the inlet-outlet port as a combination of inlet 208 and outlet 212) and the second end includes a second inlet-outlet port 210/214 (see Fig. 4A, showing the inlet-outlet port as a combination of inlet 210 and outlet 214), wherein each of the first and second inlet-outlet ports 208/212 and 210/214, respectively, comprises an opening in the cylinder (see Fig. 4A illustrating that inlet 208, outlet 212, inlet 210 and outlet 214 all constitute openings into the cylinder) and each of the first and second inlet-outlet ports 208/212 and 210/214, respectively, is configured to alternately intake a fluid to the cylinder and output the fluid from the cylinder (i.e., fluid is taken into the cylinder through inlet 208 and output through outlet 212; and fluid is taken into the cylinder through inlet 210 and output through outlet 214);
a piston 204 (Fig. 4A) , which is configured to be moved within the cylinder between the first end 406 and the second end 408 in a periodic cycle that alternately reverses a direction of movement of the piston between the first end and the second end (see Fig. 4A showing a left-side schematic with arrows denoting the direction of piston 204 toward end 406, and a right-side schematic with arrows denoting the direction of piston 204 toward end 408), so as to pump the fluid through each of the first and second inlet-outlet ports (i.e., movement of the piston 204 toward the first end 406 
a controller (illustrated generically as element 122 in Fig. 1), which is configured to control the movement of the piston within the cylinder in a first direction between the first end and the second end so that the piston moves at: (a) a first speed (corresponding to speed 911 of the motor and plunger shaft which is transferred to the piston; see Fig. 9A) during a first predefined interval that precedes reversing the first direction of movement to a second direction opposite the first direction (i.e., after reaching top or bottom zones 406, 408, the piston 204 reverses direction) and (b) a second speed (corresponding to speed 913 of the motor and plunger shaft which is transferred to the piston; see Fig. 9A) larger than the first speed (see para [0101 disclosing that speed 913 is greater than speed 911), during a second predefined interval that follows reversing the first direction to a second direction.
Further, Boston Scientific Ltd discloses that the piston moves at a first speed in a first direction during a predetermined interval “ti” (see para [0058]; this time interval corresponds to when the piston is within zone 404) and then moves into the first or second ends 406 or 408. Upon reaching the end of either the first or second ends, the piston then reverses the first direction, departing from the first or second ends 406 or 408, respectively in a second direction. The piston 204 again moves through zone 404 at the first speed and is then accelerated beyond its first speed to reach a higher second speed (which occurs over predetermined time interval “tez” if the piston 204 is at the second end or “trz” if the piston is at the first end) within the second or first ends 408, 406, respectively. The second speed is thus larger than the first speed during a 
It is noted that Boston Scientific Ltd does not appear to disclose element (c) of claim 1; however, claim 1 does not appear to require every element (a), (b) and (c), only requiring “one or more of” (a), (b) and (c). It is further noted that even assuming that Boston Scientific Ltd does not disclose (a) and (b), it discloses at least (a) in which a first speed is achieved during a first predetermined interval that precedes reversing the direction of movement to the second direction; this speed may be the speed achieved by the piston 204 within zone 404, zone 406 or zone 408, so long as such speed is achieved before reversing the direction of movement.
Regarding claim 6, Boston Scientific Ltd discloses a method for pumping a fluid in a dual-action pump as disclosed above with respect to claim 1. Namely, Boston Scientific Ltd discloses that dual-action pump structure as described above with respect to claim 1 and discloses the steps of moving the piston within the cylinder between the first and second ends and controlling the movement of the piston according to elements (a) and (b). Applicant is directed to the rejection of claim 1, above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boston Scientific Ltd. (WO 2016/033351 A2) in view of Duchon (U.S. Pub. 2002/0198496 A1, hereinafter “Duchon”).
Regarding claims 2 and 3, it is noted that Boston Scientific Ltd does not disclose a piston position sensor assembly (PPSA) that provides a control signal indicative of a position of the piston within the cylinder, wherein the controller is configured to receive the control signal from the PSSA, and to control the movement of the piston based on the control signal. Further, regarding claim 3, Boston Scientific Ltd does not appear to disclose that the controller configured to control the movement of the piston between first and second ends of the cylinder, wherein the PPSA comprises (a) a first electrical switch configured to produce a first position signal when the piston is situated within a predefined distance from the first end, and (b) a second electrical switch configured to produce a second position signal when the piston is situated within a predefined distance from the second end, and wherein the PPSA is configured to produce the control signal based on at least one of the first and second position signals.
Duchon discloses a pump having a piston 20 (Fig. 2A), which is configured to be moved within a cylinder 18 (Fig. 2A) in a periodic cycle that alternately reverses a direction of movement of the piston so as to pump the fluid through ports (illustrated in Fig. 2A as an arrow denoting reverse movement of the piston to draw fluid from the reservoir into the cylinder, and in Fig 2B as an arrow denoting forward movement of the piston to deliver fluid into the manifold 26); a controller, which is configured to control the movement of the piston within the cylinder (i.e., using a computer 100; see para [0094]); and a piston position sensing assembly or PPSA (referred to as a “position 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Boston Scientific Ltd to provide the PPSA as taught in Duchon, as a well-known way to monitor and control the speed and direction of the drive system based on feedback from the piston position (see Duchon at para [0161]) with a reasonable expectation of success in accurately controlling the piston’s movement.

Regarding claim 5, Boston Scientific Ltd discloses at least one of the first and second inlet-outlet ports is coupled to a fluid reservoir (114 and/or 108; see Fig. 1) via a first pipe (illustrated as tubing connecting the reservoirs 114 and 108 to the pump 104), and to a catheter 110 (Fig. 1A) via a second pipe (illustrated as tubing connecting the catheter 110 to the pump 104), so as to irrigate tissue with the fluid during a medical procedure (i.e., irrigation fluid flows through infusion ports 112 at the distal end of catheter 110).

Regarding claim 9, Applicant is directed to the above rejection of claim 4 in which Boston Scientific Ltd in view of Duchon discloses a controller for carrying out the method steps recited in claim 9.
Regarding claim 10, Applicant is directed to the above rejection of claim 5 in which Boston Scientific discloses the catheter for user in irrigating tissue with fluid that exits infusion ports 112 at the distal end of the catheter 110.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/30/2021